Citation Nr: 0112468	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  98-07 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a left 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to July 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, denied entitlement to 
service connection for residuals of a left knee injury. 

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran withdrew the 
request for hearing in written statement dated in January 
2001. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence of record reflects that it is at 
least as likely as not that the residuals of a left knee 
disability are related to service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran has residuals of a left knee disability incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for residuals of a left knee injury.  In 
particular, the veteran maintains that he injured his left 
knee during jump school in the military and that this 
incident led to his development of his current left knee 
pathology.  

The Board notes that there is adequate medical evidence of 
record supporting current findings of left knee pathology.  
Moreover, the evidence indicates that the veteran injured his 
left knee in service.  As such, the focus of this appeal will 
be on the relationship, if any, between the veteran's current 
knee disorder and the claimed incident of his active military 
service. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The Board also observes that the veteran's 
attorney sought copies of medical records contained in the 
veteran's claims file in conjunction with a claim for Social 
Security (SSA) benefits.  Although copies of any SSA records 
have not been obtained, the veteran has indicated that his 
sole source of treatment was through VA.  Accordingly, there 
is no indication that pursuit of SSA records would produce 
records beyond those already contained in the claims file.  
Moreover, in light of the disposition herein, the Board 
perceives no prejudice to the veteran by not requesting 
complete copies of any medical evidence relied upon by SSA.  
See Bernard supra.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  In short, the Board concludes that the duty to assist 
has been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate his claim, and the 
Board will proceed with appellate disposition on the merits.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service medical records from September 1954 reflect that the 
veteran had left knee complaints at that time.  Treatment 
records reflect that he banged his left knee, and he was 
instructed to apply heat.  Records from November 1955 reflect 
that the veteran fell down some stairs at a nightclub; at 
that time, he was diagnosed with a severe sprain of the left 
knee.  The injury was reported "yes" for line of duty, and 
he was discharged to full duty.  No additional reports of 
left knee trauma are reflected in the record.  
Notwithstanding, in October 1956, approximately one year 
after the diagnosed sprain, the veteran reported continued 
complaints relating to the left knee.  X-rays were negative.  
Occasional locking was noted, and limitation of motion was 
also noted.  According to a July 1962 clinical record, the 
veteran was taken off active jump status in [1958] because of 
audiological problems.  The veteran's separation examination 
in July 1962 was silent as to complaints, findings or 
diagnoses relating to the left knee.  Specifically, the 
veteran reported the absence of complaints relating to 
"trick" or locked knee at that time, and the lower 
extremities and musculoskeletal systems were reported as 
normal on examination.  

Following service separation, the earliest clinical treatment 
records regarding a left knee disorder are dated in July 
1997.  Mild degenerative changes were noted on X-rays at that 
time.  At the clinical examination, the veteran reported 
injuring his left knee during a parachute jump.  He reported 
that the right knee was also bothering him.  Examination of 
the left knee revealed no effusion, active inflammation, or 
limitation of motion.  He complained of mild pain on full 
flexion.  No clinical pathology was identified with respect 
to the right knee.  In consideration of the X-ray findings, 
the examiner assessed mild degenerative changes of the left 
knee.

A number of lay statements have been submitted in furtherance 
of the veteran's claim of entitlement to service connection 
for residuals of a left knee injury.  The bulk of the 
statements corroborate knee complaints dating as far back as 
the 1970's (or even more recently) to the present.  Such 
statements, however, notice a condition at a point too remote 
from service to be accorded any great probative value to 
actually link a knee condition to military service.  However, 
several statements, notably one from T.B.T., dating from 
November 1997 and one from H.N., Jr., dating from December 
1997, corroborate continuing left knee complaints dating 
essentially from the veteran's release from service.  

On the one hand, the absence of complaints, treatment or 
findings after 1956 together with an essentially normal left 
knee on separation and the absence of treatment records 
pertaining to the left knee until many years after separation 
weigh against the claim and also suggest that the veteran's 
complaints in service were acute and transitory.  On the 
other hand, the veteran was seen for complaints pertaining to 
the left knee over the course of some three years while in 
service, albeit sporadically, suggesting the possibility of a 
chronic disability.  The record also fails to suggest any 
left knee injury post military service.  Moreover, clinical 
findings in July 1997 report only left knee pathology, with 
an essentially normal right knee; if bilateral knee pathology 
were found, that might weigh in favor of natural process 
rather than as result of prior trauma.  Additionally, the 
Board observes what essentially amounts to little, if any, 
professional clinical treatment rendered in service, 
suggesting that professional treatment would not be any more 
beneficial than self treatment.  Thus, the sparseness of 
medical records over the intervening years does not compel 
the conclusion that the veteran did not have a disability.  
Moreover, lay statements, presumed credible, support 
continuity of symptomatology.  Under the circumstances, the 
Board considers the evidence is in equipoise.  

The benefit of the doubt rule is an unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor and entitlement to service 
connection for residuals of a left knee disability is 
granted.  38 U.S.C.A. § 5107.    



ORDER

Entitlement to service connection for residuals of a left 
knee disability is granted. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

